    Case 4:19-cr-00175-ALM-CAN Document 16 Filed 08/28/19 Page 1 of 1 PageID #: 43


                            IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


    UNITED STATES OF AMERICA                            §
                                                        §
    VS.                                                 §             No 4:19-cr-175 ALM
                                                        §
    CHRISTOPHER SCHRAEDER                               §


           ORDER ADOPTING UNITED STATES MAGISTRATE JUDGE’S REPORT

           The Court referred this matter to the Honorable Kimberly C. Priest Johnson, United States

    Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of

    Criminal Procedure. Judge Johnson conducted a hearing in the form and manner prescribed by

    Federal Rule of Criminal Procedure 11, and issued her Findings of Fact and Recommendation on

    Guilty Plea before the United States Magistrate Judge Kimberly C. Priest Johnson. The magistrate

    judge recommended the Court accept Defendant’s guilty plea. She further recommended the Court

    adjudge Defendant guilty of Count One of the Information filed against Defendant.

           The parties have not objected to the magistrate judge’s findings. The Court ORDERS that

    the Findings of Fact and Recommendation on Guilty Plea of the United States Magistrate Judge

    Kimberly C. Priest Johnson are ADOPTED. The Court accepts Defendant’s plea but defers

    acceptance of the plea agreement until after review of the presentence report. It is further
.
    ORDERED that in accordance with Defendant’s guilty plea and the magistrate judge’s findings

    and recommendation, Defendant, Christopher Schraeder, is adjudged guilty of the charged offense

    under Title 18, United States Code, Section 1955.

          SIGNED this 28th day of August, 2019.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE
